Judgment unanimously reversed, on the law and a new trial ordered, with $50 costs to appellants. The action is for personal injuries resulting from a fall on the sidewalk. The defendant is a contractor who was doing subway construction in the area in the course of which, it is alleged that the sidewalk was put in an unsafe condition. The evidence presented issues for the jury and it is unnecessary to consider at this time whether the verdict is supported by the greater weight of that evidence. In the course of the trial plaintiff’s attorney read portions of defendant’s contract with the city to the jury. These portions had to do with defendant’s liability to the city and set forth a standard of performance greater than the common-law duty of reasonable care. Putting this matter before the jury could only confuse them as to the standard of care required, and we have no doubt that plaintiff’s experienced counsel introduced it for the sole purpose of gaining an advantage which he should have known was unfair. (See Kohlmann v. City of New York, 8 A D 2d 598.) Concur — McNally, J. P., Stevens, Eager, Steuer and Witmer, JJ.